This cause coming before us on appeal from judgment of remand in habeas corpus proceedings wherein petitioner sought release on bail and the court having considered the record in the light of argument of counsel for the appellant and for the State, our conclusion is that the proof fails to show that it is evident, or the presumption great that petitioner is guilty of murder in the first degree.
It is, therefore, the judgment of the Court that petitioner be released from custody on good and sufficient appearance bail bond in the sum of $5,000.00 to be approved by the Clerk of the Circuit Court of Hillsborough County.
So ordered nunc pro tunc as of February 2, 1943.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN and ADAMS, JJ., concur.
THOMAS and SEBRING, JJ., dissent.